Citation Nr: 1105610	
Decision Date: 02/10/11    Archive Date: 02/18/11

DOCKET NO.  06-19 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

Whether the Veteran's daughter (appellant) may be recognized as a 
'helpless child' on the basis of permanent incapacity for self-
support prior to attaining the age of 18 for the purpose of 
entitlement to VA benefits.


ATTORNEY FOR THE BOARD

C. Eckart, Counsel




INTRODUCTION

The Veteran served on active military duty from February 1943 to 
December 1945.  He died in June 2000.  The appellant is his 
daughter.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating action of the Department of 
Veterans Affairs Regional Office (RO) in Philadelphia, 
Pennsylvania.  In that decision, the RO determined that permanent 
incapacity for self-support was not established for the 
appellant.

The Board remanded this matter in May 2008 to address due process 
concerns.  Such have been addressed and this matter is returned 
to the Board for further adjudication.


FINDINGS OF FACT

1.  The appellant, who is the Veteran's daughter, was born on 
February [redacted], 1962; her 18th birthday was in February 1980.

2.  It has not been shown that the appellant became permanently 
incapable of self-support prior to the date of attaining the age 
of 18 years.


CONCLUSION OF LAW

The criteria for entitlement to helpless child benefits on behalf 
of the appellant on the basis of permanent incapacity for self-
support before she reached the age of 18 have not been met.  38 
U.S.C.A. § 101(4)(A) (West 2002); 38 C.F.R. § 3.356 (2010).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim. 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  For 
claims pending before VA on or after May 30, 2008, 38 C.F.R. § 
3.159 was amended to eliminate the requirement that VA request 
that a claimant submit any evidence in his or her possession that 
might substantiate the claim.  See 73 FR 23353 (Apr. 30, 2008).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction (AOJ). 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. Court 
of Appeals for Veterans Claims (Court) held, in part, that a VA 
notice, as required by 38 U.S.C.A. § 5103(a), must be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In the 
present case, the appellant's claim on appeal was received in 
September 2001.  A duty to assist letter was sent to the 
appellant in a June 2008 letter, following the August 2005 
adjudication of this claim on the merits and pursuant to a May 
2008 Board remand that ordered such notice be sent to the 
appellant.  This letter provided initial notice of the provisions 
of the duty to assist as pertaining to entitlement to helpless 
child benefits, which included notice of the requirements to 
prevail on these types of claims, and of her and VA's respective 
duties.  Additional notice was sent in February 2010.  

Although the notice letter was not sent before the initial AOJ 
decision in this matter, the Board finds that this error was not 
prejudicial to the appellant because the actions taken by VA 
after providing the notice have essentially cured the error in 
the timing of notice.  Not only has the appellant been afforded a 
meaningful opportunity to participate effectively in the 
processing of this claim and been given ample time to respond, 
but the AOJ has also readjudicated the case by way of a 
supplemental statement of the case issued on November 2010 after 
the notice was provided.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to finally 
decide this appeal as the timing error did not affect the 
essential fairness of the adjudication.  

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c), (d).  Private medical records and 
Social Security records pertinent to this claim were obtained and 
associated with the claims folder.  

Assistance shall also include providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim. 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  VA examination is not indicated in 
this matter which concerns whether the appellant was disabled at 
the time she turned 18, her current level of disability is not 
pertinent to this matter.  

During the pendency of this appeal, the Court issued a decision 
in the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including the degree of 
disability and the effective date of an award.  Such notice was 
provided in the June 2008 letter.

For the above reasons, it is not prejudicial to the appellant for 
the Board to proceed to finally decide the appeal.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. § 
20.1102 (2008) (harmless error).

II.  Entitlement to Helpless Child Benefits

Appellant claims that she is entitled to helpless child benefits.  
She is the unmarried daughter of the Veteran who was shown to 
have been a POW during World War II.  He died on June [redacted], 2000.

In order to establish entitlement to recognition as the helpless 
child of the Veteran, it must be shown that the child was 
permanently incapable of self support by reason of mental or 
physical defect as of his or her 18th birthday.  38 C.F.R. § 
3.356(a).  Rating determinations regarding helpless child status 
are made solely on the basis of whether the child is permanently 
incapable of self-support through her own efforts by reason of 
physical or mental defects.  Rating criteria applicable to 
disabled Veterans are not controlling.  The question of permanent 
incapacity for self- support is one of fact for determination by 
the rating agency on competent evidence of record in the 
individual case.  Id.  A 'child' for VA benefits purposes must be 
unmarried and must be either under the age of 18, have become 
permanently incapable of self-support before the age of 18, or be 
between the ages of 18 and 23 and pursuing a course of 
instruction at an approved educational institution.  38 U.S.C.A. 
§ 101(4)(A)(ii) (West 2002); 38 C.F.R. §§ 3. 57(a)(1), 3.356 
(2010).

Facts for consideration under 38 C.F.R. § 3.356 are:

(1) The fact that the 'child' is earning his or her own support 
is prima facie evidence that he or she is not incapable of self-
support.  Incapacity for self-support will not be considered to 
exist when the child by his or her own efforts is provided with 
sufficient income for his or her reasonable support.

(2) A child shown by proper evidence to have been permanently 
incapable of self-support prior to the date of attaining the age 
of 18 years, may be so held at a later date even though there may 
have been a short intervening period or periods when his or her 
condition was such that he or she was employed, provided the 
cause of incapacity is the same as that upon which the original 
determination was made and there were no intervening diseases or 
injuries that could be considered as major factors.  Employment 
which was only casual, intermittent, tryout, unsuccessful, or 
terminated after a short period by reason of disability, should 
not be considered as rebutting permanent incapability of self- 
support otherwise established.

(3) It should be borne in mind that employment of a child prior 
or subsequent to the delimiting age may or may not be a normal 
situation, depending on the educational progress of the child, 
the economic situation of the family, indulgent attitude of 
parents, and the like.  In those cases where the extent and 
nature of disability raises some doubt as to whether they would 
render the average person incapable of self-support, factors 
other than employment are for consideration.  In such cases there 
should be considered whether the daily activities of the child in 
the home and community are equivalent to the activities of 
employment of any nature within the physical or mental capacity 
of the child which would provide sufficient income for reasonable 
support.  Lack of employment of the child either prior to the 
delimiting age or thereafter should not be considered as a major 
factor in the determination to be made, unless it is shown that 
it was due to physical or mental defect and not to mere 
disinclination to work or indulgence of relatives or friends.

(4) The capacity of a child for self-support is not determinable 
upon employment afforded solely upon sympathetic or charitable 
considerations and which involved no actual or substantial 
rendition of services.

The Court has held that the 'focus of analysis must be on the 
claimant's condition at the time of her 18th birthday.'  Dobson 
v. Brown, 4 Vet. App. 443, 445 (1993).  For purposes of 
establishing helpless child status, if the child is shown to be 
capable of self-support at eighteen, VA is required to proceed no 
further. Id.  However, if a finding is made that the child was 
permanently incapable of self-support as of her 18th birthday, 
then, regardless of that finding, evidence of the child's 
continued incapacity is needed. Id.

The facts governing this matter are as follows.

The appellant was born on February [redacted], 1962, with a birth 
certificate showing this date of birth of record.  She has 
alleged that she had symptoms of her currently disabling 
schizophrenia prior to turning 18.  She specifically contends 
that she was incapable of self support and that her disabling 
symptoms began while she was still in high school, prior to 
turning 18.  She indicates that she began having hallucinations 
when she was 16 years old.  

No records of any medical treatment have been obtained from prior 
to her 18th birthday.  The earliest records documenting treatment 
for psychiatric problems are psychiatry records from 1982.  These 
included records from August 1982 which noted that she had been 
having very strange delusional thinking, including that she was 
pregnant, and that family members including her sisters were 
somehow out to get her.  She reported that she had been 
previously seen by psychiatrists who had thought she had 
emotional problems, and she had discontinued treatment.  She also 
alluded to symptoms suggestive of a possible migraine disorder 
with severe headaches.  The impression was that she had a 
schizophrenic process, diagnosed as a simple schizophrenia.  A 
depressive seizure and possible migraine was also diagnosed, rule 
out temporal lope epilepsy or intracranial process or some rare 
collagen vascular poryphria.  Findings included complaints of 
chest pains and palpitations, and rule out Wolfe-Parkinson-White 
and prolapsed of mitral valve.  In September and 1982 she was 
stable on medications.  

A December 1982 she underwent a psychiatric evaluation for Social 
Security purposes.  She was noted to be 21 years old, to have 
graduated high school, and to have attended Keystone Junior 
College for 1 year.  She cited transportation problems.  She also 
gave a history of having worked for one week as a waitress before 
being fired.  She said she was well until July 1982 when she 
began having chest pains and headaches.  Then she consulted a 
psychiatrist who prescribed medications.  Present complaints were 
physical in nature.  She was also irritable and had problems 
concentrating.  Examination revealed she was oriented time 3 but 
her reasoning was somewhat faulty.  The diagnosis was bipolar 
mixed disorder.  

Medical certificates obtained from private doctors in February 
1982 and February 1984 which declared the appellant to be unable 
to perform substantially gainful activities or attend school due 
to her symptoms from her psychiatric condition did not describe 
an onset date of such disability.  

Other records documenting her treatment for schizophrenia from 
the rest of the 1980's do not reveal an onset of symptoms prior 
to the age of 18.  This includes a March 1983 record which noted 
that it was very difficult to obtain an appropriate or accurate 
history from the appellant.  She seemed quite preoccupied with a 
"condition causing a pressure on my brain" with the medical 
reports reviewed including the December 1982 examination.  A 
history obtained from her seemed somewhat fragmented.  She was 
apparently 21 years old and had finished high school and a year 
and a half of junior college.  However, during the second 
semester she had become preoccupied with delusional thinking 
concerning pressure on her brain, as well as grandiose and 
paranoid thinking.  She still showed such ideations and had some 
paranoid ideations towards her siblings.  Her mental status 
examination at the time was significant for labile mood and her 
thought process was described as jumping from one thought to 
another.  She was noted to answer in a very tangential fashion, 
and it was reported that with her it was very difficult to pin 
down an answer.  She appeared disoriented and her perceptions 
were paranoid and grandiose.  She was viewed by the examiner as 
showing manifestations of having a well-defined psychotic process 
that was of paranoid schizophrenia. The condition was deemed 
disabling from an employment standpoint and in need of intensive 
treatment.  

The appellant's apparent problems with providing an accurate 
history are shown in a November 1982 application for Social 
Security benefits where she indicated the disability began around 
July 1981.  In another form submitted June 1986 to the Social 
Security Administration, (apparently filled out with her mother's 
help) she reported becoming disabled in April 1982.  She also 
reported having finished one year of college.  The Board notes 
that an April 1983 Social Security Disability Determination found 
that the appellant's disability stemming from her psychiatric 
symptoms began on November 30, 1982.  Other Disability 
Transmittal Sheets from the Social Security Administration 
indicate that her disability began on April 2, 1982.  Other such 
transmittal sheets give an even later date of her disability 
beginning on September 1, 1986.  None of the Social Security 
records suggest that she was disabled prior to the age of 18.  

Private records documenting treatment for ongoing symptoms from 
schizophrenia from the rest of the 1980's or the 1990's do not 
suggest that the Veteran had symptoms that would have rendered 
her a "helpless child" before the onset of adulthood.  A May 
1991 private psychiatric assessment gave a history of her having 
been mentally ill for the past 10 years, which would have made 
her over 18 years old at the time of onset.  In this assessment, 
it was noted that the appellant gave a history of an apparently 
uneventful childhood and of having attended high school.  After 
high school she attended 3 semesters at Keystone College.  It was 
said to be in 1980 when she began to feel confused and had 
difficulty thinking and performing academic work.  She was said 
to have quit school and worked briefly as a waitress but could 
not keep up with the job and returned home to live with her 
parents.  As with earlier reports, it was noted that it was 
difficult to obtain a history from the appellant, and that she 
predominantly used denials as a defense.  She was unwilling to 
provide information on her first psychotic episode which had 
apparently been treated 10 years ago.  She was noted to have 
denied having any hallucinations or delusional experiences.  She 
appeared to blame her father for prohibiting her from engaging in 
social activities.  She was noted to present bizarre, poorly 
associated thought processes on mental status examination and 
revealed a paranoid and delusional mind.  Her diagnosis was 
schizophrenia, paranoid type with acute exacerbation.  

An August 2005 letter from Scranton Counseling Center said that 
their records indicate that the appellant was diagnosed with 
schizophrenia at age 18.  It appears from her records that she 
did experience seizures prior to age 18 and then began hearing 
voices and exhibiting unusual behaviors.  She was eventually 
diagnosed at age 18.  

Based on a review of the foregoing, entitlement to VA benefits 
based on helpless child status is not shown.  The appellant's 
contentions of having been disabled prior to age 18 due to such 
symptoms is not credible as the medical evidence has shown her to 
be an unreliable historian.  However the multiple medical reports 
documenting her psychiatric history consistently relate that her 
disabling symptoms were manifested at a time when she was over 
the age of 18 years old.  Further the records (and even the 
appellant's own admission in her application for Social Security 
benefits) all reflect that she attended high school and attended 
college for approximately one year, when she was over the age of 
18.  Such evidence does not show her to have become permanently 
incapable of self-support before the age of 18.  38 U.S.C.A. § 
101(4)(A)(ii) (West 2002); 38 C.F.R. §§ 3. 57(a)(1), 3.356 
(2010).

The Board concludes that the preponderance of the evidence is 
against the claim, and it must be denied.  As the preponderance 
of the evidence is against the claim, the benefit of the doubt 
doctrine is not for application. 38 U.S.C.A. § 5107 (West 2002).


ORDER

Entitlement to VA benefits on the basis of permanent incapacity 
for self-support of prior to attaining the age of 18 is denied.




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


